MEMORANDUM OPINION
                              Nos. 04-10-00589-CV & 04-10-00590-CV

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF K.K.S.,
                         as a Mentally Ill Person

                         From the Probate Court No 1, Bexar County, Texas
                          Trial Court Nos. 2010MH1581 & 2010MH 1672
                         Honorable Polly Jackson Spencer, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 29, 2010

AFFIRMED

           These accelerated appeals challenge a trial court’s judgment involuntarily committing

K.K.S. for mental health services and an order compelling psychoactive medications.

Appellant’s court-appointed attorney filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). See In re L.E.H., 228 S.W.3d 219, 220 (Tex. App.—San Antonio 2007, no

pet.) (applying Anders procedure in appeal from court ordered mental health commitment).

Counsel concludes the appeals have no merit. Counsel provided K.K.S. with a copy of the brief

and informed her of her right to review the record and file her own brief; however, K.K.S. did

not file a pro se brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).
                                                               04-10-00589-CV & 04-10-00590-CV


       After reviewing the record and counsel’s brief, we agree that the appeals are frivolous

and without merit.   The judgment and order of the trial court are affirmed, and appellate

counsel’s motion to withdraw is granted. See Nichols v. State, 954 S.W.2d at 86; Bruns, 924
S.W.2d at 177 n.1.

                                              Rebecca Simmons, Justice




                                             -2-